                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                           4:18-CR-3086

vs.
                                                   TENTATIVE FINDINGS
MICHAEL DEAN ELMSHAUSER,

                    Defendant.

      The Court has received the presentence investigation report in this case.
There are no motions for departure or variance. The defendant has filed an
objection (filing 61) to the PSR.


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing
      Guidelines to the extent permitted and required by United States
      v. Booker, 543 U.S. 220 (2005) and subsequent cases. In this
      regard, the Court gives notice that, unless otherwise ordered, it
      will:

      (a)     give the advisory Guidelines respectful consideration within
              the context of each individual case and will filter the
              Guidelines' advice through the 18 U.S.C. § 3553(a) factors,
              but will not afford the Guidelines any particular or
              "substantial" weight;

      (b)     resolve all factual disputes relevant to sentencing by the
              greater weight of the evidence and without the aid of a jury;
     (c)   impose upon the United States the burden of proof on all
           Guidelines enhancements;

     (d)   impose upon the defendant the burden of proof on all
           Guidelines mitigators;

     (e)   depart from the advisory Guidelines, if appropriate, using
           pre-Booker departure theory; and

     (f)   in cases where a departure using pre-Booker departure
           theory is not warranted, deviate or vary from the Guidelines
           when there is a principled reason justifying a sentence
           different than that called for by application of the advisory
           Guidelines, again without affording the Guidelines any
           particular or "substantial" weight.

2.   There are no motions that require resolution at sentencing. The
     defendant has filed an objection (filing 61) asserting his eligibility
     for safety valve relief. But the PSR has already indicated as much.
     Specifically, the PSR states that after the adoption of the First
     Step Act, the defendant now meets the criteria for the safety valve
     as set forth at 18 U.S.C. § 3553(f). PSR at 8. And so, it appears that
     the parties' agree that the defendant is safety valve eligible.

     The defendant also objects to the PSR's assessment of one criminal
     history point for a prior possession of paraphernalia conviction.
     That conviction, the defendant claims, is relevant conduct to the
     instant offense––conspiracy to distribute methamphetamine.




                                     -2-
     Relevant conduct includes all acts that occurred during the
     commission of the offense of conviction, in preparation for that
     offense, or in the course of attempting to avoid detection or
     responsibility for that offense. U.S.S.G. § 1B1.3(a)(1). More
     specifically, conduct is relevant if it is "part of the same course of
     conduct or common scheme or plan as the offense of conviction."
     U.S.S.G. § 1B1.3(a)(2). "Conduct underlying a prior conviction is
     not relevant to the instant offense if the former conviction was a
     severable, distinct offense from the latter." United States v.
     Hernandez, 712 F.3d 407, 409 (8th Cir. 2013) (citation omitted).
     Factors useful in determining whether the two offenses are
     severable and distinct are temporal and geographical proximity,
     common victims, common scheme, charge in the indictment, and
     whether the prior conviction is used to prove the instant offense.
     United States v. Thomas, 760 F.3d 879, 891 (8th Cir. 2014).

     When the defendant objects to any of the factual allegations
     contained therein on an issue on which the government has the
     burden of proof, such as the base offense level and any enhancing
     factors, the government must present evidence at the sentencing
     hearing to prove the existence of the disputed facts. United States
     v. Poor Bear, 359 F.3d 1038, 1041 (8th Cir. 2004). And whether the
     government has proven that the paraphernalia conviction is not
     relevant conduct by a preponderance of the evidence is a matter
     the Court will resolve at sentencing. Id.

3.   Except to the extent, if any, that the Court has sustained an
     objection, granted a motion, or reserved an issue for later



                                     -3-
     resolution in the preceding paragraph, the parties are notified that
     the Court's tentative findings are that the presentence report is
     correct in all respects.

4.   If any party wishes to challenge these tentative findings, that
     party shall, as soon as possible (but in any event no later than
     three (3) business days before sentencing) file with the Court and
     serve upon opposing counsel an objection challenging these
     tentative findings, supported by a brief as to the law and such
     evidentiary materials as are required, giving due regard to the
     local rules of practice governing the submission of evidentiary
     materials. If an evidentiary hearing is requested, such filings
     should include a statement describing why a hearing is necessary
     and how long such a hearing would take.

5.   Absent timely submission of the information required by the
     preceding paragraph, the Court's tentative findings may become
     final and the presentence report may be relied upon by the Court
     without more.

6.   Unless otherwise ordered, any objection challenging these
     tentative findings shall be resolved at sentencing.

     Dated this 21st day of February, 2019.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge



                                     -4-
